Citation Nr: 1038607	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for the Veteran's 
service-connected dysthymic disorder, major depressive disorder 
and general anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1983 to June 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Board notes that in June 2005 the RO increased the evaluation 
for the Veteran's service-connected psychiatric disorder from 30 
percent to 50 percent.  Although each increase represents a grant 
of benefits, a decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, 
the Veteran's appeal continues before the Board.

In January 2007 the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding has been associated with the claims 
file.

Following that hearing, in its March 2007 remand, the Board 
determined that the Veteran had made an implied claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The Board referred this issue back to 
the Regional Office (RO) for initial adjudication, but the record 
does not indicate that the RO has addressed this claim.  
Accordingly, the Board again refers this matter to the RO.  

Finally, the March 2007 remand ordered further development of the 
Veteran's claim, namely the performance of a VA examination to 
determine the current severity of the Veteran's condition.  
Although an examination has not been performed, the requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's psychiatric disorders have not been shown to be 
manifested by deficiencies in most areas due to obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; and inability to establish and maintain effective 
relationships.  

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected psychiatric disorders have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.655; 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation 
in this case was met by way of letters from the RO to the Veteran 
dated May 2004, June 2004, March 2006, April 2007, June 2007, 
March 2008, and September 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Following the issuance of 
these letters, the RO reconsidered the Veteran's claim on several 
occasions, most recently in the January 2010 Supplemental 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and her representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of her appeal.  

The Board does note that the Veteran's most recent VA examination 
was in April 2005, more than five years ago.  However, the Board 
has twice remanded the Veteran's claim in order to afford her a 
contemporaneous examination.  In its most recent remand the Board 
cautioned the Veteran that no further medical or psychiatric 
examination would be scheduled if the Veteran failed to report.  
The Board also advised the Veteran to keep the VA apprised of her 
current address.  The Veteran did not report to her scheduled VA 
examinations and has not kept VA apprised of her current address.  
No further development is required to comply with the provisions 
of the VCAA or the implementing regulations.   Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board 
will address the merits of the Veteran's claim.  

The Veteran contends that the evaluation assigned for her 
service-connected psychiatric disorders does not accurately 
reflect the severity of those conditions.  Disability evaluations 
are determined by evaluating the extent to which a Veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria set 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a duty 
to acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran first claimed entitlement to service connection for a 
psychiatric disorder in June 1987.  The RO issued a rating 
decision in December 1987 granting entitlement to service 
connection for dysthymic disorder and assigning a rating of 30 
percent effective from June 6, 1987, the day after the Veteran's 
release from active service.  Additional rating decisions issued 
in November 1989 and June 1992 continued that 30 percent rating.  

In March 2004 the Veteran filed a claim for entitlement to a 
rating in excess of 30 percent.  An August 2004 rating decision 
denied entitlement to a rating in excess of 30 percent.  The 
Veteran submitted a Notice of Disagreement in September 2004.  
The RO issued a Statement of the Case (SOC) in January 2005 and 
the Veteran filed a Substantive Appeal (VA Form 9) later that 
month.  Thereafter, the RO issued a Supplemental Statement of the 
Case (SSOC) increasing the Veteran's rating from 30 percent to 50 
percent, effective from March 8, 2004, the date of the Veteran 
claim for an increased rating.  Since then the Veteran has 
testified at a hearing before a Veterans Law Judge and the 
Veteran's claim has been remanded twice for further development, 
first in March 2007 and again in January 2008.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's psychiatric disorders are currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, DC 9434.  See 
38 C.F.R. § 4.130, DC 9434 (2009).

Under the General Rating Formula for psychiatric disabilities, a 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupation and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, DC 9434.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative in and of itself, of the 
percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The Board first notes that the period on appeal dates back to 
March 8, 2004, the point at which the Veteran first claimed 
entitlement to an increased rating for her psychiatric disorders.  
The Board also notes that a 50 percent rating has been assigned 
for the entire period on appeal.  

The relevant evidence of record associated with the claim 
includes VA treatment records, a VA examination report and both 
written and oral statements made by the Veteran.  

VA treatment records do not show any reference to psychiatric 
problems until March 2004.  That month, the Veteran was seen with 
complaints that she was not doing well.  She complained of 
worsening symptoms and stated that she had not been on medication 
for a long time.  She stated that she had lost her job a year 
prior after an argument with her supervisor and that she was 
still looking for work.  She admitted to low energy, lack of 
self-esteem, loss of confidence, low appetite and a depressed 
mood, but denied suicidal ideation.   She also reported conflicts 
with her daughter.  The examiner stated that the Veteran was 
alert and oriented and had good eye contact.  Speech was 
decreased in tone and thought processes were organized and goal-
directed.  The examiner's diagnosis was major depressive disorder 
and generalized anxiety disorder.  The Veteran was seen again 
later that month and in April 2004, at which time she reported 
distress over an earlier hallucination involving her neighbors.    

VA treatment records from throughout 2004 indicate continued 
treatment for psychiatric disorders.  In September 2004 the 
Veteran requested medication due to an anxiety attack.  In 
October 2004 Veteran was seen for medication management and 
psychotherapy.  At that time the Veteran was casually addressed, 
cooperative and maintained good eye contact.  Speech and mood 
were within normal limits and affect was appropriate.  No 
suicidal or homicidal ideation, delusions and auditory or visual 
hallucinations were indicated.  Thought process was coherent, 
focused and organized and the Veteran was oriented in all three 
spheres.  An evaluation from November 2004 also indicates that 
the Veteran was alert and oriented.  Mood and affect were sad at 
times, but there was no suicidal or homicidal ideation and the 
Veteran's thought process was clear and organized.  A GAF score 
of 55 was assigned.  Records from December 2004, January 2005 and 
February 2005 indicate consistent findings.  

In May 2005, the Veteran underwent a comprehensive VA mental 
disorders examination.  The examination report indicates that the 
Veteran was alert and oriented and that her speech was normal in 
rate, volume and tone.  Judgment and insight were fair.  The 
examiner diagnosed major depressive disorder with anxiety 
disorder and assigned a GAF score of 50.  

Subsequent VA treatment records from May 2005 indicate that the 
Veteran was feeling tense and anxious.  She denied any angry 
outbursts or suicidal ideation.  The Veteran's mood and affect 
were subdued and blunted, but the Veteran was not delusional.  VA 
treatment records from the remainder of 2005 show findings 
consistent with those already reported.  No evidence of active 
psychosis was indicated and no suicidal or homicidal ideation was 
reported.  In August 2005 it was indicated that the Veteran had 
returned to work.  

Treatment records from February 2006 indicate that the Veteran 
reported an increase in the frequency and intensity of auditory 
hallucinations.  The Veteran denied feeling depressed or 
suicidal, but did report feeling lonely at times.  Additional 
records from May 2006 indicate that auditory hallucinations were 
diminished, but consistently present.  The treating psychologist 
indicated that the Veteran affect was flat, but that her auditory 
hallucinations were not impacting her functioning in a 
detrimental way.  Treatment records through October 2006 indicate 
consistent findings. 

Treatment records from November 2006, December 2006 and January 
2007 indicate an increase in depressive and anxiety symptoms.  
The Veteran reported ruminating and worrying about finances.  She 
also reported an increase in auditory hallucinations as well as 
difficulty sleeping, poor appetite and increased irritability.  

In January 2007 the Veteran testified before an Acting Veterans 
Law Judge.  During that hearing the Veteran stated that she 
believed her condition was substantially worse than when she 
first initiated her claim.  She indicated that she had recently 
taken time off from work because she was having trouble 
containing her emotions at work and concentrating on her job.  
She also indicated that she was having difficulty sleeping.  

There is some evidence that the Veteran underwent psychiatric 
hospitalization from June 2007 to August 2007, but those records 
are not available for review.  VA treatment records from August 
2007 indicate that the Veteran had relocated to Minnesota and was 
living in a shelter.  She reported that she had stopped taking 
her medications because she was feeling better.  The Veteran also 
reported tearfulness, depressed mood, poor concentration, 
restlessness, worry and insomnia.  The Veteran denied overt mania 
or hypomania, but did state that she has racing thoughts and 
rapid speech, as well as impulsivity.  The examiner reported that 
the Veteran was clean, casually dressed and well-groomed.  Speech 
was normal in rate and rhythm.  While slightly guarded, the 
Veteran was pleasant and engaging, with good eye contact.  Affect 
was somewhat restricted and mood was depressed.  The Veteran 
denied suicidal or homicidal ideation and though process and 
content was clear, linear and goal-oriented.  No active psychosis 
was noted and the Veteran was alert and oriented in all spheres.  
Insight and judgment were limited.  A GAF score of 58 was 
assigned.  Treatment records from later in August 2007 indicate 
that the Veteran was doing significantly better.  

VA treatment records from September 2007 indicate additional 
improvement.  The Veteran stated that her mood was good and that 
she was sleeping much better.  Energy, appetite and libido were 
also improved.  The Veteran did state that she recently 
experienced an auditory hallucination, but denied other unusual 
thoughts or disturbances.  An additional assessment from 
September 2007 contains a diagnosis of schizophrenia and a GAF 
score of 39.  VA treatment records from October 2007 reference 
consistent symptomatology. 

VA treatment records from November 2007 indicate that the Veteran 
was feeling down and discouraged, but she denied any suicidal 
ideation.  Sleep was improved with the use of medication and the 
Veteran stated that her energy level was fair, but that she did 
have motivations problems at times.  A GAF score of 60 was 
assigned.  Records from January 2008 indicate consistent symptoms 
and also reference a GAF score of 60.  

VA treatment records from May 2008 indicate that the Veteran was 
homeless at that time.  The examiner indicated that the Veteran 
was well-groomed and clean and that she was calm, cooperative and 
goal directed during the visit.  No suicidal or homicidal 
ideation was indicated.  A GAF score of 50 was assigned.  Records 
from June 2008, July 2008 and August 2008 indicate continued 
treatment.  In July 2008 and August 2008 a GAF of 50 was 
assigned.  In September 2008 the Veteran reported increased 
difficulties sleeping.

VA treatment records from January 2009 indicate that the Veteran 
continued to have some symptoms of depression, occasional 
tearfulness, poor concentration and difficulty sleeping.  No 
suicidal ideation was indicated.  The Veteran's appearance was 
within normal limits.  Her mood was depressed, but her affect was 
appropriate and her judgment and insight were good.  A GAF score 
of 50 was assigned.  Additional VA treatment records from January 
2009 indicate that the Veteran had been evicted and was homeless.  
VA treatment records from the remainder of 2009 indicate 
continued difficulties sleeping and occasional dissociative 
episodes.  In November 2009 a GAF score of 50 was assigned.  

As indicated above, the RO and the Board have taken all 
appropriate action to comply with the duty to assist the Veteran.  
On numerous occasions the RO attempted to schedule the Veteran 
for a contemporaneous VA examination, but the Veteran has failed 
to report each time.  Furthermore, the Veteran has failed to 
apprise the VA of her current address.  Therefore, medical 
information that would have been relevant for adjudication 
purposes could not be obtained.  The case is accordingly being 
considered on the existing record.  38 C.F.R. § 3.665.  The duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under VA regulations, it is incumbent upon 
the Veteran to submit to a VA examination if she is applying for, 
or in receipt of, VA compensation or pension benefits.  Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  38 C.F.R. § 3.326(a).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a rating in excess of 50 percent for her 
service-connected psychiatric disorders.  Based on the medical 
evidence of record, the Board finds that a rating in excess of 50 
percent is not warranted.  A higher evaluation of 70 percent is 
not warranted unless there are deficiencies is most areas due to 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  The 
medical findings are not consistent with such a determination.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered, but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  As such, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 50 percent for the Veteran's 
service-connected psychiatric disorders is denied.  



____________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


